Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on May 18, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1 and 4-9 have been acknowledged. New claim 10 has been added.

Response to Arguments
Applicant’s arguments, see pages 6-7 of Remarks, filed May 18, 2022 have been fully considered. Applicant’s arguments are directed to the amended limitations of claims. Upon further consideration, a new ground(s) of rejection is made in view of addition prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leech et al (U.S. Patent Application Publication 20150264299 A1) in view of Arneson et al (U.S. Patent Application Publication 2011/0004059 A1) in view of Abuelsaad et al (U.S. Patent No. 9, 569, 815 B1).

	Regarding claim 1, Leech discloses a 
an image processor (Paragraph [0028], FIG. 2 illustrates general hardware elements that can be used to implement any of the various computing devices discussed herein.  The computing device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein) configured to generate a display image (Paragraph [0045], an image displayed on this display device …Several factors can affect a user's capacity to recognize detail or visually perceive an image displayed on a display device, including, but not limited to, the size of the display device, viewing distance, the transmission rate of the image(s), and resolution of the image(s) or content being displayed) based on a distance between a display device and a 5target user (FIG. 3 shows an example environment; paragraph [0033], the camera 304 may be integral to the display device 302.  For example, televisions, personal computers, laptop computers, tablet computers, smartphones, and others may contain cameras integrally formed within the display device; the camera 304 may be configured to capture a three-dimensional ("3D") image or 3D information of the users in the room 300. For example, the camera may be used to capture the depth of objects in the room to determine 3D structures or objects in space such as bodies or body parts; paragraph [0003], some aspects of this disclosure relate to determining a viewing distance between a user and a display area. Thus, the distance between the display and the user is determined based on the depth of objects) and a size of a display screen in the display device (Paragraph [0045], the native resolution of a display device represents the number of distinct pixels in each dimension that can be displayed on the display device), the display image being displayed on the display device (Paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device)), wherein 
an image quality of the display image is lowered (Paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device).  With regards to the size of a display area, keeping viewing distance and native resolution constant, as the size of the display area increases, the overall quality of the image being displayed to the user may decrease as the image is resized and appears increasingly pixilated, as the user can more clearly perceive the individual pixels of the image displayed within the display area) as the distance becomes larger (Paragraph [0049], in FIG. 7d, the user 701 is viewing the display device 702 from a farther viewing distance (a viewing distance greater than the example illustrated in FIG. 7c), thus lowering the probability that the content 712 displayed on the display device 702 appears pixilated or distorted to the user 701 (as illustrated by an image 716)) and the size of the display 10screen becomes smaller (Paragraph [0047], the size of the display device 702 is smaller than the size of the display device 705 illustrated in FIG. 7b; however, the native resolution for display devices 702 and 705 are the same.  When the content 710 is displayed on the display device 704, the visual appearance of the content 710 as displayed on the display device 705 is larger, more pixilated, and likely to be visually perceived by the user 701 as having a lower image quality due to the resizing that must occur).
The claim 1 of the present application recites “A medical image processing device …” and the limitations of claim 1 performs the generic image generation and displaying based on the distance between the display device and a target and a size of display screen. The prior art reference of Leech discloses an image processing device performs the image generation and displaying as specified in claim 1. 
However, Leech does not specifically discloses the image processing device is a medical image processing device;
the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a non-image distance measuring sensor.
In additional, Arneson discloses (Abstract, an ingestible image scanning pill captures high resolution images of the GI tract as it passes through.  Images communicated externally have exact location determination.  Image processing software discards duplicate information and stitches images together, line scan by line scan, to replicate a complete GI tract as if it were stretched out in a straight line.  A fully linear image is displayed to a medical professional as if the GI tract had been stretched in a straight line, cut open, laid flat out on a bench for viewing--all without making any incisions in a live patient) the image processing device is a medical image processing device (Paragraph [0104], FIG. 8 depicts a system 800 for displaying a plurality of different aspects of images captured by an ingestible scanning capsule … Host computer 841 displays information and/or an aspect 831 of a current selected position, as it collects information from devices (not shown) attached to network 802.  Host computer 841 also directs slave computers 842 and 843 to display different aspects of the same location of the GI tract currently shown on the host computer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leech to incorporate the teachings of Arneson, and applying the image display system taught Arneson to provide the medical image processing capability on the image processing device for generating and displaying the image on the display device in order to obtain the invention as specified in claim.
However, the combination of Leech in view of Arneson does not specifically disclose the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a non-image distance measuring sensor.
In the similar field of endeavor, Abuelsaad discloses (Abstract, systems and methods for optimizing resolution of an electronic display device are disclosed. A computer program product for optimizing display resolution of an electronic device includes a computer readable storage medium having program instructions embodied therewith. The program instructions are executable by a computing device to cause the computing device to: detect the presence of at least one user; determine an identity of the at least one user; obtain, from a user data storage module, personalized optimal resolution data of the at least one user; and adjust the resolution of the electronic device display based on the personalized optimal resolution data) the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a non-image distance measuring sensor (Col 7, lines 8-33, FIG. 3 shows an exemplary resolution optimization system 72 comprising resolution optimization processor 50, an electronic display device 58 including a display 74, presence detector 70 … Presence detector 70 is depicted as a set-top box incorporating resolution optimization processor 50 and data storage module 71, with the set-top box being separate from but in communication with electronic display device 58 … Presence detector 70 includes at least one sensor 78, which may be comprised of one or more motion sensors, heat sensors, proximity sensors, light sensors or other devices for detecting a presence and location of one or more users (e.g., 80a, 80b). In embodiments, presence detector 70 is further configured to determine a distance d (e.g., d1, d2) of the one or more users from presence detector 70 and/or electronic display device 58. Thus, at least one sensor 78 is a non-image distance measuring sensor for determining the distance between user 80a and display 7).
Leech and Abuelsaad are analogous art because both pertain to utilize the display system/method. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the systems of determining an image resource allocation for displaying content within a display area taught by Leech incorporate the teachings of Abuelsaad, and applying the display system taught by Abuelsaad to have a set-top box incorporating the display device and provide a non-image distance measuring sensor for determining the distance between a target user and the display screen. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leech according to the relied-upon teachings of Abuelsaad to obtain the invention as specified in claim.

	Regarding claim 3, the combination of Leech in view of Arneson in view of Abuelsaad discloses everything claimed as applied above (see claim 1), and Leech discloses further comprising 
an input device (FIG. 3 shows an example environment; the camera 304) configured to receives input of various types of information (Paragraph [0033], the camera 304 may be integral to the display device 302.  For example, televisions, personal computers, laptop computers, tablet computers, smartphones, and others may contain cameras integrally formed within the display device; the camera 304 may be configured to capture a three-dimensional ("3D") image or 3D information of the users in the room 300), 25wherein the distance is input via the input device (Paragraph [0033], the camera may be used to capture the depth of objects in the room to determine 3D structures or objects in space such as bodies or body parts; paragraph [0003], some aspects of this disclosure relate to determining a viewing distance between a user and a display area. Thus, the distance between the display and the user is determined based on the depth of objects).  

	Regarding claim 5, the combination of Leech in view of Arneson in view of Abuelsaad discloses everything claimed as applied above (see claim 1), and Leech discloses wherein the image processor is configured to generate the display image based on a distance to a target user located closest to the display device and the size of the display screen (Paragraph [0049], in FIG. 7c, the display device 702 is displaying a content 712 (in this example, an image of a building) to the user 701.  Specifically, FIG. 7c depicts the user 701 viewing the display device 702 at a close viewing distance).

	Regarding claim 6, the combination of Leech in view of Arneson in view of Abuelsaad discloses everything claimed as applied above (see claim 1).
 However, Leech does not specifically disclose wherein the image processor is configured to generate, for each of a plurality of display devices, a display image to be displayed on each of the display devices, based on each distance between each of the display devices and the 20target user and a size of a display screen of each of the display devices.
In the similar field of endeavor, Arneson discloses wherein the image processor (FIG. 9 depicts a system for display utilizing multiple monitors connected to a single processor for display) is configured to generate, for each of a plurality of display devices (Paragraph [0105], multiple monitors displaying aspects 831, 832, 833), a display image to be displayed on each of the display devices (Paragraph [0104], host computer 841 also directs slave computers 842 and 843 to display different aspects of the same location of the GI tract currently shown on the host computer), based on each distance between each of the display devices and the 20target user and a size of a display screen of each of the display devices (Each display of 831, 832, 833 has a certain size; paragraph [0105], operator 810, interfaces 820, 821, network 802, and network connection 851 are the same as shown in FIG. 8. Multiple monitors displaying aspects 831, 832, 833 are all connected to a same computer 241; FIG. 17; paragraph [0132], step 1716 stores a defined maximum space available for the display.  Step 1718, then, with size information from an available display and an available location parameters from a gastro-intestinal transit, computes a ratio so to fit the location information from the transit onto the static painted image on the display). 
Arneson does not disclose generate an image to be displayed on the display device based on the distance between the display device and the target. However, Leech discloses those features (See claim 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leech to incorporate the teachings of Arneson, and applying the image display system taught Arneson to have multiple monitors and provide the capability for generating and displaying the image on each of the display device based on each distance between each of the display devices and the 20target and a size of a display screen of each of the display devices in order to obtain the invention as specified in claim.

	Regarding claim 7, the combination of Leech in view of Arneson in view of Abuelsaad discloses everything claimed as applied above (see claim 6).
 However, Leech does not specifically disclose wherein among the plurality of display devices, a 25display device installed at a position far from the target user38Attorney Docket No. 15405US01 transmits and receives a signal by wireless communication with the medical image processing device.
In the similar field of endeavor, Arneson discloses wherein among the plurality of display devices (Paragraph [0104], FIG. 8 depicts a system 800 for displaying a plurality of different aspects of images captured by an ingestible scanning capsule), a 25display device installed at a position far from the target user 38Attorney Docket No. 15405US01(Paragraph [0104], an operator, 810 … slave 843 has own computing processor and directly attached monitor displaying aspect 833) transmits and receives a signal by wireless communication (Paragraph [0104], control from the host to slaves occurs across network 802 through network connections 851, 852, and 853.  These network connections can be, industry standard connections, such as, for example, Wireless) with the medical image processing device (Paragraph [0104], host computer 841 also directs slave computers 842 and 843).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leech to incorporate the teachings of Arneson, and applying the image display system taught Arneson to have multiple monitors and provide the capability for generating and displaying the image on each of the display device based on each distance between each of the display devices and the 20target and a size of a display screen of each of the display devices in order to obtain the invention as specified in claim.

	Regarding claim 8, Leech discloses a 
5the medical image processing device according to claim 1 (the combination of Leech in view of Arneson discloses claim 1, see claim 1).
 Leech does not specifically disclose a display device configured to display the display image generated by the medical image processing device;
the display device including the non-image distance measuring sensor.
In the similar field of endeavor, Arneson discloses a display device (Paragraph [0104], FIG. 8 depicts a system 800 for displaying a plurality of different aspects of images captured by an ingestible scanning capsule. Host computer 841) configured to display the display image generated by the medical image processing device (Paragraph [0104], an operator, 810, interfaces with system 800 and controls position and aspects by interacting with various user interfaces, including but not limited to joystick 820 and keyboard 821.  The interface devices are connected to a host computer 841. Host computer 841 displays information and/or an aspect 831 of a current selected position).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leech to incorporate the teachings of Arneson, and applying the image display system taught Arneson to provide the medical image processing capability on the image processing device for generating and displaying the medical image on the display device in order to obtain the invention as specified in claim.
	However, the combination of Leech in view of Arneson does not specifically disclose the display device including the non-image distance measuring sensor.
In the similar field of endeavor, Abuelsaad discloses (Abstract, systems and methods for optimizing resolution of an electronic display device are disclosed. A computer program product for optimizing display resolution of an electronic device includes a computer readable storage medium having program instructions embodied therewith. The program instructions are executable by a computing device to cause the computing device to: detect the presence of at least one user; determine an identity of the at least one user; obtain, from a user data storage module, personalized optimal resolution data of the at least one user; and adjust the resolution of the electronic device display based on the personalized optimal resolution data) the display device including the non-image distance measuring sensor (Col 7, lines 8-33, FIG. 3 shows an exemplary resolution optimization system 72 comprising resolution optimization processor 50, an electronic display device 58 including a display 74, presence detector 70 … Presence detector 70 is depicted as a set-top box incorporating resolution optimization processor 50 and data storage module 71, with the set-top box being separate from but in communication with electronic display device 58 … Presence detector 70 includes at least one sensor 78, which may be comprised of one or more motion sensors, heat sensors, proximity sensors, light sensors or other devices for detecting a presence and location of one or more users (e.g., 80a, 80b). In embodiments, presence detector 70 is further configured to determine a distance d (e.g., d1, d2) of the one or more users from presence detector 70 and/or electronic display device 58. Thus, at least one sensor 78 is a non-image distance measuring sensor for determining the distance between user 80a and display 7).
Leech and Abuelsaad are analogous art because both pertain to utilize the display system/method. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the systems of determining an image resource allocation for displaying content within a display area taught by Leech incorporate the teachings of Abuelsaad, and applying the display system taught by Abuelsaad to have a set-top box incorporating the display device and provide a non-image distance measuring sensor for determining the distance between a target user and the display screen. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leech according to the relied-upon teachings of Abuelsaad to obtain the invention as specified in claim.
	
	Regarding claim 9, Leech discloses a method of operating a 
generating a display image (Paragraph [0028], FIG. 2 illustrates general hardware elements that can be used to implement any of the various computing devices discussed herein.  The computing device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein; paragraph [0045], an image displayed on this display device …Several factors can affect a user's capacity to recognize detail or visually perceive an image displayed on a display device, including, but not limited to, the size of the display device, viewing distance, the transmission rate of the image(s), and resolution of the image(s) or content being displayed) based on a distance between a display device and a target user (FIG. 3 shows an example environment; paragraph [0033], the camera 304 may be integral to the display device 302.  For example, televisions, personal computers, laptop computers, tablet computers, smartphones, and others may contain cameras integrally formed within the display device; the camera 304 may be configured to capture a three-dimensional ("3D") image or 3D information of the users in the room 300. For example, the camera may be used to capture the depth of objects in the room to determine 3D structures or objects in space such as bodies or body parts. Thus, the distance between the display and the user is determined based on the depth of objects) and a size of a display 15screen in the display device (Paragraph [0045], the native resolution of a display device represents the number of distinct pixels in each dimension that can be displayed on the display device), the display image being displayed on the display device (Paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device)), wherein 
an image quality of the display image is lowered (Paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device).  With regards to the size of a display area, keeping viewing distance and native resolution constant, as the size of the display area increases, the overall quality of the image being displayed to the user may decrease as the image is resized and appears increasingly pixilated, as the user can more clearly perceive the individual pixels of the image displayed within the display area) as the distance becomes larger (Paragraph [0049], in FIG. 7d, the user 701 is viewing the display device 702 from a farther viewing distance (a viewing distance greater than the example illustrated in FIG. 7c), thus lowering the probability that the content 712 displayed on the display device 702 appears pixilated or distorted to the user 701 (as illustrated by an image 716)) and the size of the display screen becomes smaller (Paragraph [0047], the size of the display device 702 is smaller than the size of the display device 705 illustrated in FIG. 7b; however, the native resolution for display devices 702 and 705 are the same.  When the content 710 is displayed on the display device 704, the visual appearance of the content 710 as displayed on the display device 705 is larger, more pixilated, and likely to be visually perceived by the user 701 as having a lower image quality due to the resizing that must occur).
The claim 9 of the present application recites “A method of operating a medical image processing device …” and the limitations of claim 9 performs the generic image generation and displaying based on the distance between the display device and a target and a size of display screen. The prior art reference of Leech discloses a method of operating an image processing device performs the image generation and displaying as specified in claim 9. 
However, Leech does not specifically disclose the image processing device is a medical image processing device;
the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a non-image distance measuring sensor.
In additional, Arneson discloses (Abstract, an ingestible image scanning pill captures high resolution images of the GI tract as it passes through.  Images communicated externally have exact location determination.  Image processing software discards duplicate information and stitches images together, line scan by line scan, to replicate a complete GI tract as if it were stretched out in a straight line.  A fully linear image is displayed to a medical professional as if the GI tract had been stretched in a straight line, cut open, laid flat out on a bench for viewing--all without making any incisions in a live patient) the image processing device is a medical image processing device (Paragraph [0104], FIG. 8 depicts a system 800 for displaying a plurality of different aspects of images captured by an ingestible scanning capsule … Host computer 841 displays information and/or an aspect 831 of a current selected position, as it collects information from devices (not shown) attached to network 802.  Host computer 841 also directs slave computers 842 and 843 to display different aspects of the same location of the GI tract currently shown on the host computer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leech to incorporate the teachings of Arneson, and applying the image display system taught Arneson to provide the medical image processing capability on the image processing device for generating and displaying the image on the display device in order to obtain the invention as specified in claim.
	However, the combination of Leech in view of Arneson does not specifically disclose the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a non-image distance measuring sensor.
In the similar field of endeavor, Abuelsaad discloses (Abstract, systems and methods for optimizing resolution of an electronic display device are disclosed. A computer program product for optimizing display resolution of an electronic device includes a computer readable storage medium having program instructions embodied therewith. The program instructions are executable by a computing device to cause the computing device to: detect the presence of at least one user; determine an identity of the at least one user; obtain, from a user data storage module, personalized optimal resolution data of the at least one user; and adjust the resolution of the electronic device display based on the personalized optimal resolution data) the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a non-image distance measuring sensor (Col 7, lines 8-33, FIG. 3 shows an exemplary resolution optimization system 72 comprising resolution optimization processor 50, an electronic display device 58 including a display 74, presence detector 70 … Presence detector 70 is depicted as a set-top box incorporating resolution optimization processor 50 and data storage module 71, with the set-top box being separate from but in communication with electronic display device 58 … Presence detector 70 includes at least one sensor 78, which may be comprised of one or more motion sensors, heat sensors, proximity sensors, light sensors or other devices for detecting a presence and location of one or more users (e.g., 80a, 80b). In embodiments, presence detector 70 is further configured to determine a distance d (e.g., d1, d2) of the one or more users from presence detector 70 and/or electronic display device 58. Thus, at least one sensor 78 is a non-image distance measuring sensor for determining the distance between user 80a and display 7).
Leech and Abuelsaad are analogous art because both pertain to utilize the display system/method. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the systems of determining an image resource allocation for displaying content within a display area taught by Leech incorporate the teachings of Abuelsaad, and applying the display system taught by Abuelsaad to have a set-top box incorporating the display device and provide a non-image distance measuring sensor for determining the distance between a target user and the display screen. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leech according to the relied-upon teachings of Abuelsaad to obtain the invention as specified in claim.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Leech et al (U.S. Patent Application Publication 20150264299 A1) in view of Arneson et al (U.S. Patent Application Publication 2011/0004059 A1) in view of Abuelsaad et al (U.S. Patent No. 9, 569, 815 B1) in view of Gibraltar et al (U.S. Patent Application Publication 2007/0195112 A1).

	Regarding claim 2, the combination of Leech in view of Arneson in view of Abuelsaad discloses everything claimed as applied above (see claim 1).
	However, Leech does not specifically disclose wherein the image processor is configured to: 
calculate optimum number of pixels based on the 15distance and limiting resolution of a human eye; 
calculate number of output pixels based on the optimum number of pixels and the size of the display screen; and generate the display image based on the number of output pixels.  
In the similar field of endeavor, Gibraltar discloses (Abstract, a combined-resolution display system including a surface for displaying images …) wherein the image processor is configured to: 
calculate optimum number of pixels based on the 15distance and limiting resolution of a human eye (Paragraph [0002], it is known that current workstation format displays used for computer work and other related applications are limited to relatively low resolutions, expressed by a total pixel count, currently ranging from about less than 1 to about 2 Megapixels.  The limiting resolution capability of the human eye at a viewing distance of approximately 45 cm for a standard work format, such as 17 and 19-inch display formats, for example, is far in excess of such display resolutions by approximately an order of magnitude); 
calculate number of output pixels based on the optimum number of pixels and the size of the display screen (FIG. 1; paragraph [0023], the display resolution of image 4, typically that of a "low resolution" image, corresponds to a pixel count of less than 1 to about 2 Megapixels at a viewing distance of approximately 45 cm for a typical 17 and 19-inch display format); and 
generate the display image based on the number of output pixels (Paragraph [0023], image 4 is typically displayed by a display device based on the pixel count).  
Leech and Gibraltar are analogous art because both pertain to utilize the display system/method. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image display taught by Leech incorporate the teachings of Gibraltar, and applying the display system taught by Gibraltar to provide the limiting resolution of the human eye at a viewing distance and use them to calculate the output pixels of the display screen for generating and displaying the image. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leech according to the relied-upon teachings of Gibraltar to obtain the invention as specified in claim.

	Regarding claim 4, the combination of Leech in view of Arneson in view of Abuelsaad in view of Gibraltar discloses everything claimed as applied above (see claim 2).
However, Leech does not specifically disclose wherein the image processor is further configured to calculate the distance between the display device and the target user based on information on a distance obtained by the distance output by the non-image distance measuring sensor.
In the similar field of endeavor, Abuelsaad discloses (Abstract, systems and methods for optimizing resolution of an electronic display device are disclosed. A computer program product for optimizing display resolution of an electronic device includes a computer readable storage medium having program instructions embodied therewith. The program instructions are executable by a computing device to cause the computing device to: detect the presence of at least one user; determine an identity of the at least one user; obtain, from a user data storage module, personalized optimal resolution data of the at least one user; and adjust the resolution of the electronic device display based on the personalized optimal resolution data) wherein the image processor (Col 5, lines 18-24, FIG. 1 shows a computer system. The system includes processor 16) is further configured to calculate the distance between the display device and the target user based on information on a distance obtained by the distance output by the non-image distance measuring sensor Col 7, lines 8-33, FIG. 3 shows an exemplary resolution optimization system 72 comprising resolution optimization processor 50, an electronic display device 58 including a display 74, presence detector 70 … Presence detector 70 is depicted as a set-top box incorporating resolution optimization processor 50 and data storage module 71, with the set-top box being separate from but in communication with electronic display device 58 … Presence detector 70 includes at least one sensor 78, which may be comprised of one or more motion sensors, heat sensors, proximity sensors, light sensors or other devices for detecting a presence and location of one or more users (e.g., 80a, 80b). In embodiments, presence detector 70 is further configured to determine a distance d (e.g., d1, d2) of the one or more users from presence detector 70 and/or electronic display device 58. Thus, at least one sensor 78 is a non-image distance measuring sensor for determining the distance between user 80a and display 7).
Leech and Abuelsaad are analogous art because both pertain to utilize the display system/method. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the systems of determining an image resource allocation for displaying content within a display area taught by Leech incorporate the teachings of Abuelsaad, and applying the display system taught by Abuelsaad to have a set-top box incorporating the display device and provide a non-image distance measuring sensor for determining the distance between a target user and the display screen. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leech according to the relied-upon teachings of Abuelsaad to obtain the invention as specified in claim.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leech et al (U.S. Patent Application Publication 20150264299 A1) in view of Abuelsaad et al (U.S. Patent No. 9, 569, 815 B1).

	Regarding claim 10, Leech discloses a non-transitory computer readable storage device having computer readable instructions that when executed by circuitry cause the circuitry (Paragraphs [0029]-[0030], The FIG. 2 example is a hardware configuration … same components (e.g., processor 201, ROM storage 202, display 206, etc.) … For example, the various components herein may be implemented using computing devices having components such as a processor executing computer-executable instructions stored on a computer-readable medium …The computer executable instructions may be stored on one or more computer readable media such as a hard disk, optical disk, removable storage media, solid state memory, RAM … In addition, the functionality may be embodied in whole or in part in firmware or hardware equivalents such as integrated circuits, field programmable gate arrays (FPGA), and the like) to: 
generate a display image (Paragraph [0045], an image displayed on this display device …Several factors can affect a user's capacity to recognize detail or visually perceive an image displayed on a display device, including, but not limited to, the size of the display device, viewing distance, the transmission rate of the image(s), and resolution of the image(s) or content being displayed) based on a distance between a display device and a target user (FIG. 3 shows an example environment; paragraph [0033], the camera 304 may be integral to the display device 302.  For example, televisions, personal computers, laptop computers, tablet computers, smartphones, and others may contain cameras integrally formed within the display device; the camera 304 may be configured to capture a three-dimensional ("3D") image or 3D information of the users in the room 300. For example, the camera may be used to capture the depth of objects in the room to determine 3D structures or objects in space such as bodies or body parts; paragraph [0003], some aspects of this disclosure relate to determining a viewing distance between a user and a display area. Thus, the distance between the display and the user is determined based on the depth of objects) and a size of a display screen in the display device (Paragraph [0045], the native resolution of a display device represents the number of distinct pixels in each dimension that can be displayed on the display device), the display image being displayed on the display device (Paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device)), wherein4Application No. 17/147,553 
an image quality of the display image is lowered (Paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device).  With regards to the size of a display area, keeping viewing distance and native resolution constant, as the size of the display area increases, the overall quality of the image being displayed to the user may decrease as the image is resized and appears increasingly pixilated, as the user can more clearly perceive the individual pixels of the image displayed within the display area) as the distance becomes larger (Paragraph [0049], in FIG. 7d, the user 701 is viewing the display device 702 from a farther viewing distance (a viewing distance greater than the example illustrated in FIG. 7c), thus lowering the probability that the content 712 displayed on the display device 702 appears pixilated or distorted to the user 701 (as illustrated by an image 716)) and the size of the display screen becomes smaller (Paragraph [0047], the size of the display device 702 is smaller than the size of the display device 705 illustrated in FIG. 7b; however, the native resolution for display devices 702 and 705 are the same.  When the content 710 is displayed on the display device 704, the visual appearance of the content 710 as displayed on the display device 705 is larger, more pixilated, and likely to be visually perceived by the user 701 as having a lower image quality due to the resizing that must occur).
However, Leech does not specifically disclose the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a non-image distance measuring sensor.
In the similar field of endeavor, Abuelsaad discloses (Abstract, systems and methods for optimizing resolution of an electronic display device are disclosed. A computer program product for optimizing display resolution of an electronic device includes a computer readable storage medium having program instructions embodied therewith. The program instructions are executable by a computing device to cause the computing device to: detect the presence of at least one user; determine an identity of the at least one user; obtain, from a user data storage module, personalized optimal resolution data of the at least one user; and adjust the resolution of the electronic device display based on the personalized optimal resolution data) the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a non-image distance measuring sensor (Col 7, lines 8-33, FIG. 3 shows an exemplary resolution optimization system 72 comprising resolution optimization processor 50, an electronic display device 58 including a display 74, presence detector 70 … Presence detector 70 is depicted as a set-top box incorporating resolution optimization processor 50 and data storage module 71, with the set-top box being separate from but in communication with electronic display device 58 … Presence detector 70 includes at least one sensor 78, which may be comprised of one or more motion sensors, heat sensors, proximity sensors, light sensors or other devices for detecting a presence and location of one or more users (e.g., 80a, 80b). In embodiments, presence detector 70 is further configured to determine a distance d (e.g., d1, d2) of the one or more users from presence detector 70 and/or electronic display device 58. Thus, at least one sensor 78 is a non-image distance measuring sensor for determining the distance between user 80a and display 7).
Leech and Abuelsaad are analogous art because both pertain to utilize the display system/method. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the systems of determining an image resource allocation for displaying content within a display area taught by Leech incorporate the teachings of Abuelsaad, and applying the display system taught by Abuelsaad to have a set-top box incorporating the display device and provide a non-image distance measuring sensor for determining the distance between a target user and the display screen. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leech according to the relied-upon teachings of Abuelsaad to obtain the invention as specified in claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616